PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Arjuna Indraeswaran Rajasingham6024 Bradley BoulevardBethesda MD MARYLAND 20817



In re Application of 
Rajasingham, Arjuna Indraeswaran
Application No. 13/694,996
Filed: January 24, 2013
For: PROFESSIONAL        COLLABORATION NETWORKS

:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181
:
:


This is a decision in response to the petition filed on April 19, 2021 requesting the withdrawal of finality of the Office action mailed on November 4, 2020.  

The petition is DISMISSED AS MOOT.



Background

A review of the record shows:

On November 4, 2020, a final Office action was mailed. 
On March 1, 2021, a response was filed under the After Final Consideration Pilot (AFCP) Program 2.0.
On March 19, 2021, an advisory action and accompanying AFCP decision was mailed.
On April 19, 2021, the instant petition was filed requesting the withdrawal of finality of the November 4, 2020 Office action.
On May 1, 2021, a Request for Continued Examination (RCE) was filed.
On June 2, 2021, a non-final Office action was mailed.



Discussion and Analysis
In light of the fact that the RCE was filed by Applicant with the appropriate fee set forth in 37 CFR 1.17(e), the Office is required to withdraw the finality of any Office action to which a reply is outstanding and the submission will be entered and considered. See CFR 1.114(d) (See MPEP 706.07(h).V.). Thus, Applicant’s actions have necessitated the withdrawal of finality regardless of the merits of the instant petition. 
Summary
Therefore, Petitioner’s request for relief is hereby DISMISSED AS MOOT.
Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.


/TARIQ R HAFIZ/Director, Technology Center 3600                                                                                                                                                                                                        ___________________  
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350

/TH/ /WB/ /GS/ 6/22/2021